 



Exhibit 10.1
SEPARATION AGREEMENT AND
FULL AND FINAL RELEASE OF CLAIMS
     This Separation Agreement and Full and Final Release of Claims
(“Agreement”) is made and entered into between Roy C. King (“Mr. King” or
“Employee”) and Gevity HR, Inc. (“Gevity” or “Employer”).
     1. SEVERANCE. Mr. King and Gevity have mutually agreed to end their
employment relationship, effective October 13, 2006 (“Severance Date”). In
resolution of their employment relationship, Mr. King and Gevity have agreed to
the terms below.
     2. CONSIDERATION. In consideration of his decision to enter into this
Agreement, Gevity agrees to provide Mr. King with severance totaling $520,000
payable in equal payments on Gevity’s regular payroll periods, beginning on the
first payroll period following the date on which the Agreement is fully
executed, and continuing until the last payroll period in December, 2006.
Notwithstanding anything in this Agreement to the contrary, Gevity may
accelerate the timing of any payments to Mr. King under this Agreement in the
event Gevity determines in its sole discretion that such acceleration could
minimize or eliminate the risk that any payment to Mr. King hereunder would be
deemed to violate Section 409A of the Internal Revenue Code.
     Tax and all other applicable withholdings and deductions will be applied to
the payments made under this Paragraph. Furthermore, Gevity’s obligations under
Paragraph 2 are conditioned upon Mr. King’s execution of this Agreement.
     3. NO OBLIGATION. Mr. King acknowledges and agrees that the monies and
benefits set forth in Paragraph 2 represent good, valuable and sufficient
consideration for the mutual promises and duties set forth in this Agreement.
     4. FULL AND FINAL RELEASE. In consideration for the payments being provided
to him above, Mr. King, for himself, attorneys, heirs, executors,
administrators, successors and assigns, fully, finally and forever releases and
discharges Gevity, all parent, subsidiary and/or affiliated companies, as well
as its and their successors, assigns, officers, directors, agents,
representatives, attorneys, stockholders, insurers, employees and employee
benefit plans or programs (and the trustees, administrators, fiduciaries, and
insurers of such plans or programs), and any other person acting by, through,
under, or in concert with any of the persons or entities listed in this section
(all of whom are referred to throughout this Agreement as “Gevity” or
“Employer”), of and from all known and unknown claims, demands, actions, causes
of action, suits, damages, losses, and expenses, of any and every nature
whatsoever, as a result of any alleged acts or omissions by Gevity occurring up
through and including the date on which Mr. King executes this Agreement. By way
of illustration only, this full and final waiver and release includes any and
all claims of alleged employment discrimination, harassment and/or retaliation
under the Age Discrimination in Employment Act, Title VII of the Civil Rights

 



--------------------------------------------------------------------------------



 



Act of 1964, the Americans with Disabilities Act, the Florida Civil Rights Act,
and any and all other federal, state or local antidiscrimination statutes,
rules, ordinances, or regulations; any and all claims for alleged wrongful
discharge, retaliation, negligent or intentional infliction of emotional
distress, breach of contract, and fraud; any and all claims for compensation,
bonuses, commissions, lost wages or unused accrued vacation or sick pay; any and
all claims for severance or similar benefits or to post-employment health or
group insurance benefits; any and all claims for attorneys’ fees, costs or
indemnification; and any and all other claims resulting from any alleged
unlawful behavior or conduct by Gevity, the existence of which is specifically
denied by Gevity.
     Nothing in this Agreement is intended to waive Mr. King’s right to enforce
this Agreement, or Mr. King’s entitlement to vested benefits under any 401(k)
plan or other benefit plans provided by Gevity. Finally, the above release does
not waive claims that Mr. King could make, if available, for unemployment or
workers’ compensation, or any other claims that cannot by statute or otherwise
be released by private agreement.
     5. NO CLAIMS. Mr. King represents that neither he nor anyone on his behalf
has filed, nor assigned to others the right to file, nor are there currently
pending, any complaints, charges or lawsuits against Gevity with any
governmental agency, any court or with or in any other forum, and that neither
Mr. King nor anyone on his behalf will file, assign to others the right to file,
or make any further claims against Gevity at any time for any alleged acts or
omissions covered by the release in Paragraph 4 above. Mr. King agrees that in
the event he (or anyone on his behalf) asserts any claim or files any complaint,
charge or lawsuit against Gevity that is covered by the release in Paragraph 4
above, Mr. King shall pay all of the attorneys’ fees, expenses and costs
incurred by Gevity in responding to such claim, complaint or action.
     6. CERTAIN STATEMENTS; REFERENCES. Mr. King agrees that he has not
(including during the time period while this Agreement was under consideration
by Mr. King) and will not voluntarily make statements to Gevity’s clients,
employees, vendors, shareholders, investors or to any other member of the public
that in any way could be deemed to criticize, denigrate or disparage Gevity,
Gevity’s products or services, Gevity’s business, or Gevity’s agents,
representatives or employees. Gevity in turn agrees that it has not and will not
make statements to Gevity’s clients, employees, vendors or to any other member
of the public that in any way could be deemed to criticize, denigrate or
disparage Mr. King, unless such disclosure or statement by Gevity is required by
law. Furthermore, with respect to reference requests, Gevity agrees to provide
only dates of employment, base salary at the time of Mr. King’s separation and
position(s) held. Reference requests will initially be directed only to Edwin
Hightower, Vice President and General Counsel, or if he no longer occupies that
position, the employee occupying the position of Vice President of Human
Resources, who may forward such requests to the appropriate employee, including
Erik Vonk, Chief Executive Officer, who shall communicate substantially the
substance of the public announcement made concerning Mr. King’s departure from
Gevity.

2



--------------------------------------------------------------------------------



 



     7. NON-ADMISSION OF LIABILITY OR WRONGFUL CONDUCT. Gevity and Mr. King
agree that the payments made and other consideration received pursuant to this
Agreement shall not be construed as an admission by Gevity or Mr. King of any
legal liability or acts of wrongdoing or discrimination; nor shall it be used as
evidence or an admission by Gevity or Mr. King of such liability, wrongdoing, or
discrimination.
     8. COMPLETE TERMINATION OF EMPLOYMENT RELATIONSHIP AND RETURN OF PROPERTY.
Except as set forth above, Gevity and Mr. King agree as a matter of intent that
as of the Severance Date, this Agreement terminates all aspects of the
employment relationship between them. As part of an amicable resolution to the
employment relationship between the parties, Mr. King acknowledges that he does
not and will not seek reinstatement, future employment, or return to active
employee status with Gevity. Mr. King further acknowledges that Gevity shall not
be under any obligation whatsoever to consider him for reinstatement,
employment, reemployment or other similar status at any time.
     Mr. King acknowledges, understands, and agrees that by October 13, 2006, he
will have returned all files, memoranda, records, credit cards, manuals,
computer equipment (except that Mr. King shall be entitled to retain his laptop
computer and will make arrangements with Gevity’s IT Department to ensure that
all of Gevity’s confidential, trade secret and other proprietary information is
or has been removed), computer software, pagers, cellular phones, credit cards,
facsimile machines, and any other equipment or documents (including all copies
and excerpts), and all other physical or electronic property of similar type
that he received from Gevity and/or that he used in the course of his employment
with Gevity.
     9. CONFIDENTIALITY. The nature and terms of, and the circumstances
surrounding the execution of this Agreement are strictly confidential and have
not been and shall not be disclosed by Mr. King at any time to any person except
his lawyer, his accountant or his immediate family without the prior written
consent of an officer of Gevity, except as necessary in any legal proceedings
directly related to the provisions and terms of this Agreement, to prepare and
file income tax forms, pursuant to court order after reasonable notice to
Gevity, or in response to a disclosure made by Gevity.
     10. GOVERNING LAW. This Agreement shall be interpreted under the laws of
the State of Florida.
     11. SEVERABILITY. The provisions of this Agreement are severable, and if
any part of this Agreement is found by a court of competent jurisdiction to be
unenforceable, the parties agree to seek a determination by the court as to the
rights of the parties, including whether Mr. King is entitled under those
circumstances and the relevant law to retain the consideration paid to him under
the Agreement. If a court of competent jurisdiction renders a final
determination that any release, waiver or

3



--------------------------------------------------------------------------------



 



agreement set forth herein is invalid, illegal or unenforceable, in whole or in
part, Gevity shall have the right to elect to consider its obligations under
this Agreement to be nullified, and in such case, any payments or benefits that
had been afforded under this Agreement shall be returned immediately to Gevity.
     12. DISCLOSURE OF COMPANY INFORMATION. Except as set forth in Schedule A,
Mr. King affirmatively acknowledges that he has not (i) had any conversations;
or (ii) otherwise shared in any manner any information with any person or
entity, in each case that violated any Gevity policies or procedures, or that
violated the terms of Mr. King’s Employment Agreement, dated December 15, 2005.
Mr. King does not concede that any of the listed conversations violated any
Gevity policies or procedures, or any of his obligations as an officer of
Gevity, in any respect. Mr. King further agrees to abide fully with his
post-separation contractual obligations set forth in the Employment Agreement,
including but not limited to his obligations to maintain the confidentiality of
Gevity’s Confidential Information, as defined in the Employment Agreement. The
noncompetition restriction of the Employment Agreement, paragraph 6(b), is
waived. A copy of the Employment Agreement is attached hereto and incorporated
herein as Exhibit 1.
     13. SOLE AND ENTIRE AGREEMENT. This Agreement sets forth the entire
agreement between the parties. Any prior agreements between or directly
involving the parties to the Agreement are superseded by the terms of this
Agreement and thus are rendered null and void, except for Mr. King’s Employment
Agreement dated December 15, 2005, and the Indemnification Agreement dated
December 15, 2005, both of which shall remain intact and shall survive
Mr. King’s separation from Gevity. A copy of the Indemnification Agreement is
attached hereto and incorporated herein as Exhibit 2.
     14. NO OTHER PROMISES. Mr. King affirms that the only consideration for
signing this Agreement is that set forth in Paragraph 2, that no other promise
or agreement of any kind has been made to or with him by any person or entity to
cause him to execute this document, and that he fully understands the meaning
and intent of this Agreement, including but not limited to, its final and
binding effect.
     15. INDEMNIFICATION. As a further material inducement to Gevity to enter
into this Agreement, Mr. King hereby agrees to indemnify and hold Gevity
harmless from and against any and all loss, costs, damages, or expenses,
including, without limitation, attorneys’ fees incurred by Gevity, arising out
of any representation made herein by Mr. King that was false when made.
     The parties further agree that in the event this Agreement becomes the
subject of litigation between the parties, the party prevailing in such
litigation shall be entitled to receive from the other party all reasonable
costs and expenses, including without limitation, reasonable attorneys’ fees,
incurred by the prevailing party in connection with such litigation.

4



--------------------------------------------------------------------------------



 



     16. LEGALLY BINDING AGREEMENT. Mr. King understands and acknowledges
(1) that this is a legally binding release; (2) that by signing this Agreement,
he is hereafter barred from instituting claims against Gevity in the manner and
to the extent set forth in Paragraph 4 and Paragraph 5 above; and (3) that this
Agreement is final and binding.
MR. KING SHOULD READ THIS AGREEMENT CAREFULLY. THIS AGREEMENT
INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

              Date: October 13, 2006   /s/ Roy C. King                   Roy C.
King    
 
                For: Gevity HR, Inc.    
 
           
Date: October 13, 2006
  By:   /s/ Edwin E. Hightower, Jr.    
 
                Edwin E. Hightower, Jr.         Vice President and General
Counsel    

5